  Case 3:19-cv-01077-N Document 1-5 Filed 05/03/19    Page 1 of 28 PageID 29


               IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF TEXAS
                         DALLAS DIVISION

RAIN DROP FOUNDATION, INC.                   §
                                             §
VS.                                          §    CIVIL NO. 3:19-cv-1077
                                             §
PHILADELPHIA INDEMNITY                       §
INSURANCE COMPANY                            §

                               On Removal from:

                           CAUSE NO. DC-19-05387

RAIN DROP FOUNDATION, INC.                   §   IN THE DISTRICT COURT
                                             §
VS.                                          §   DALLAS COUNTY, TEXAS
                                             §
PHILADELPHIA INDEMNITY                       §
INSURANCE COMPANY                            §   162ND JUDICIAL DISTRICT

                                   EXHIBIT 5

               ALL DOCUMENTS FILED IN STATE COURT

                                                                 Filing
       Tab Document Name
                                                                 Date
        1.   Plaintiff’s Original Petition                       4/16/19
        2.   Defendant’s Original Answer                         4/29/19
        3.   Defendant Philadelphia Indemnity Insurance
             Company’s Notice of Removal to Federal              5/03/19
             Court




ALL DOCUMENTS FILED IN STATE COURT CASE
Case 3:19-cv-01077-N Document 1-5 Filed 05/03/19   Page 2 of 28 PageID 30
                                                                                                                                                                      FILED
                                                                                                                                                       DALLAS COUNTY
      1   CIT/CERT. MAIL                                                                                                                               4/1   6/2019 8:09   AM
      Case 3:19-cv-01077-N Document 1-5 Filed 05/03/19                                              Page 3 of 28 PageID 31                                   FELICIA PITRE
                                                                                                                                                       DISTRICT CLERK

                                                                                                                                                       Alicia     Mata
                                                                          D C -1 9 - 0538 7
                                                CAUSE No.
RAIN      DROP FOUNDATION                    INC.,                        §                               IN    THE DISTRICT COURT
           Plaintiff,                                                     §
                                                                          §
vs.                                                                       §                 |-162NDJUDICIAL DISTRICT                  COURT
                                                                          §
PHILADELPHIA INDEMNITY INSURANCE                                          §
COMPANY,                                                                  §
           Defendant.                                                     §                              DALLAS COUNTY, TEXAS

                                               PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

           RAIN    DROP FOUNDATION                          INC., Plaintiff herein, files this            its   Original Petition against


Defendant,        PHILADELPHIA INDEMNITY INSURANCE COMPANY,                                              and,    in   support of    its   causes

of action,   would respectfully show the Court the following:

                                                                   |.         PARTIES

1.         Plaintiff,   RAIN     DROP FOUNDATION                           INC.,   owns     the property   made       the basis of this suit


located     at:   1416     E.    Collins Blvd.,             Richardson, Texas 75081                 in   Dallas County,           Texas         (the


“Property”).


2.         Defendant,           PHILADELPHIA                       INDEMNITY           INSURANCE                COMPANY           (“P||C”         or


“Defendant”)       is   a foreign       entity authorized to                  engage   in   the insurance business           in   the State of


Texas and may be served by servinq                          its    Registered Agent for Service of Process,                 CT    Corporation


System, 1999 Bryan              St.,   Suite 900, Dallas,                Texas 75201-3136. Service              is   requested by     certified


mail, return receipt        requested at         this time.


                                                             |I.           DISCOVERY

3.         Plaintiff    intends to conduct discovery under a Level 3 discovery control plan pursuant to


the Texas Rules of          Civil      Procedure.

                                                     |||.               CLAIM FOR RELIEF

4.         At this time,        Plaintiff     cannot assess accurately a definite                        limit to     the   damages        it   has

sustained, or      will   sustain      in   the future, as a result of Defendant’s acts. Given the early state of this
     Case 3:19-cv-01077-N Document 1-5 Filed 05/03/19                Page 4 of 28 PageID 32


litigation, projections have not been declared regarding the full extent and severity of the injuries

and damages. In view of these circumstances, Plaintiff does not wish to impose any limit on what

it may present to the jury or what the jury may consider as a range of damages in this case;

however, Plaintiff makes the following representation in compliance with Tex. R. Civ. P. 47(c) to

aid in the efficient court administration. Plaintiff believes that the most reasonable option afforded

under Tex. R. Civ. P. 47, at this time, prior to the completion of discovery in the case, is to seek

monetary relief over $200,000 but not more than $1,000,000, exclusive of interest and costs,

which is the only option that does not require Plaintiff to select a speculative, arbitrary cap on its

damages. Plaintiff reserves the right to modify or adjust this statement, as the litigation

progresses, and additional evidence is compiled. Regardless of what Plaintiff must state for

administrative purposes as the amount of damages it seeks pursuant to Tex. R. Civ. P. 47(c), it

desires to leave the final determination of damages, if any, to the sole province of the jury, based

upon the credible evidence presented to the jury at trial.

                                IV.    JURISDICTION AND VENUE

5.      This court has subject matter jurisdiction of this cause of action, because it involves an

amount in controversy in excess of the minimum jurisdictional limits of this Court.

6.      Venue is proper in Dallas County under Tex. Civ. Prac. & Rem. Code §15.002(a)(1)

because all or a substantial part of the events or omissions giving rise to the claim occurred in

said County. In particular, the loss at issue occurred in this County.

                                 V.     FACTUAL BACKGROUND

7.      Plaintiff entered into an agreement with Defendant to pay Defendant premiums in

exchange for insurance coverage protecting Plaintiff’s Property.

8.      The agreement was drafted by Defendant and assigned Policy Number PHPK1618322

(the “Policy”). The Policy’s effective date was from March 13, 2017 to March 13, 2018 (referred

to as the “Policy Period”).

9.      The Policy covers damage to property as a result of wind, hail, and rain.

Plaintiff’s Original Petition                                                                 Page 2
      Case 3:19-cv-01077-N Document 1-5 Filed 05/03/19               Page 5 of 28 PageID 33


10.      On or about April 21, 2017, a wind, hail and rain storm hit Dallas County, Texas, damaging

Plaintiff’s Property.

11.      Plaintiff subsequently filed a claim under the Policy.

12.      Defendant assigned the claim, claim number 1176348 (referred to as the “Claim”).

13.      Defendant assigned Mr. Paul R. Prichard with Sedgwick to adjust the Claim.

14.      Mr. Prichard issued a letter on May 24, 2018, wherein he acknowledged the claim and

wrongfully alleged that the claim was made in an untimely fashion. Mr. Prichard wrote his initial

letter before inspecting the Property in a manner to deter Plaintiff from moving forward with its

Claim.

15.      Upon information and belief, neither Mr. Prichard nor anyone else with Defendant

inspected the Property until August 21, 2018.

16.      On August 21, 2018, Mr. Andrew Massingill with HAAG Engineering inspected the

Property. Mr. Massingill found hail spatter marks to the HVAC unit, metal roof panels, skylights

and metal cladding, and dents up to 1 ¼ inch in the sheet metal buckle on the aluminum vent

caps. He also noted in his conclusion section of his report, hail-caused dents in the 24-gauge and

28-gauge metal roofing panels at the canopies. Despite these significant findings, Mr. Massingill

ultimately determined that hail did not cause water leaks or “damage” to the Property.

17.      Defendant failed to perform a proper inspection of the Property and as a result improperly

denied the Claim.

18.      Defendant and its adjusters’ unreasonable investigation led to the denial of Plaintiff’s

claim.

19.      Moreover, Defendant and its adjusters performed an outcome-oriented investigation of

Plaintiff’s claim, which resulted in a biased, unfair and inequitable evaluation of Plaintiff’s losses

on the property.




Plaintiff’s Original Petition                                                                 Page 3
      Case 3:19-cv-01077-N Document 1-5 Filed 05/03/19                                      Page 6 of 28 PageID 34


20.       Pursuant to § 542A.003 of the Tex.              Ins.   Code,   Plaintiff   has served Defendant with          its   notice


letter;   however, due to the impending statute of limitations                   Plaintiff    has    filed this   lawsuit prior to


the expiration of the 60-day notice period.


                                              VI.       CAUSES OF ACTION

A.        Breach of Contract

21.       Plaintiff    reasserts and realleges the allegations set forth               in   paragraphs 7 through 20 ofthis

peﬂﬁon.

22.       Defendant entered          into the Policy with Plaintiff.


23.       Plaintiff’s   Property sustained          damage   during the Policy Period as a result of wind,               hail   and

rain   which   is   a covered cause of loss under the Policy.

24.       Defendant breached the terms of the Policy by wrongfully denying the Claim.

25.       As a      result of   Defendant’s breach of the Policy,             Plaintiff     has sustained actual damages

and has incurred reasonable and necessary attorney’s fees                        to date.


B.        Insurance Code Violations

26.       Plaintiff    reasserts and realleges the allegations set forth               in   paragraphs 7 through 25 of this

Petition.


          Prompt Payment of Claims Statute

27.       The failure     of   Defendant     to   pay for the losses and/or to follow the statutory time guidelines

for accepting or        denying coverage constitutes a violation of Article 542.051 et seq. of the Texas

Insurance Code.

28.       Plaintiff,   therefore,   in   addition to Plaintiff’s claim for    damages         is   entitled to statutory interest


and attorneys’ fees as set          forth in Article    542.060 of the Texas Insurance Code.

          541 Insurance Code Violations

29.       Defendant       is   required to comply with Chapter 541 of the               Texas Insurance Code.

           Violation of    6 541.060(a)(1).'




Plaintiff’s Original Petition                                                                                                 Page 4
      Case 3:19-cv-01077-N Document 1-5 Filed 05/03/19                                     Page 7 of 28 PageID 35


30.       Defendant violated § 541 .060(a)(1) by misrepresenting                      to Plaintiff a material fact or policy


provision relating to coverage at issue.


          Violation of      6 541.060(a)(2).'

31.       Defendant violated § 541.060(a)(2) by                   failing to   attempt      in   good    faith to effectuate       a

prompt,     fair,     and equitable settlement        of a claim with respect to which the insurer’s                 liability   had

become reasonably            clear.


          Violation of      6 541.060(a)(3).'

32.       Defendant violated § 541.060(a)(3) by                  failing to   promptly provide          Plaintiff   a reasonable

explanation of the basis          in   the policy,    in   relation to the facts or applicable law, for the insurer’s


denial of a claim or offer of a         compromise settlement          of a claim.


          Violation of      6 541.060(a)(4):

33.       Defendant violated § 541.060(a)(4) by                 failing within   a reasonable time to affirm or deny

coverage of a claim          to Plaintiff or   submit a reservation of rights to           Plaintiff.



          Violation of      6 541.060(a)(7):

34.       Defendant violated § 541 .060(a)(7) by refusing                to    pay   Plaintiff’s   Claim without conducting

a reasonable investigation with respect to the Claim.

35.       Defendant violated § 541 .061              by:


          (1)          making an untrue statement of material fact;
          (2)          failing to state  a material fact necessary to make other statements made not
                       misleading considering the circumstances under which the statements were made;
          (3)          making a statement in a manner that would mislead a reasonably prudent person
                       to a false conclusion of a material fact;
          (4)          making a material misstatement of law; and
          (5)          failing to disclose a matter required by law to be disclosed.


C.        DTPA Violations

36.       Plaintiff     reasserts and realleges the allegations set forth             in   paragraphs 7 through 35 of this

Petition.


37.      At     all   material times hereto, Plaintiff       was a consumer who purchased insurance products

and services from Defendant.

Plaintiff’s Original Petition                                                                                              Page 5
      Case 3:19-cv-01077-N Document 1-5 Filed 05/03/19                Page 8 of 28 PageID 36


38.      Defendant is a “person” as defined by § 17.45 of the Texas Business and Commerce

Code.

39.      Defendant violated the Texas Deceptive Trade Practices Act in the following respects:

         (1)    Defendant represented that the agreement confers or involves rights, remedies, or
                obligations which it does not have, or involve, or which are prohibited by law;
         (2)    Defendant failed to disclose information concerning goods or services which was
                known at the time of the transaction when such failure to disclose such information
                was intended to induce the consumer into a transaction that the consumer would
                not have entered into had the information been disclosed; and
         (3)    Defendant, by accepting insurance premiums but refusing without a
                reasonable basis to pay benefits due and owing, engaged in an unconscionable
                action or course of action as prohibited by the DTPA § 17.50(a)(1)(3) in that this
                Defendant took advantage of Plaintiff’s lack of knowledge, ability, experience, and
                capacity to a grossly unfair degree, that also resulted in a gross disparity between
                the consideration paid in the transaction and the value received, in violation of
                Chapter 541 of the Insurance Code.

40.      Upon information and belief, Defendant knowingly committed the acts complained of. As

such, Plaintiff is entitled to exemplary and/or treble damages and reasonable attorney’s fees

pursuant to the DTPA and Texas Insurance Code § 541.152(a)-(b).

D.       Breach of The Duty of Good Faith and Fair Dealing

41.      Plaintiff reasserts and realleges the allegations set forth in paragraphs 7 through 40 of this

Petition.

42.      Plaintiff and Defendant entered into a valid and enforceable insurance policy.

43.      Defendant owed Plaintiff the common law duty of good faith and fair dealing.

44.      Defendant breached the common law duty of good faith and fair dealing by wrongfully

denying the Claim and delaying payment on the Claim when Defendant knew or should have

known liability was reasonably clear.

45.      Upon information and belief, Defendant’s actions were performed without due regard or

care for the Claim process and were done intentionally and/or with gross negligence.

46.      Defendant was aware at all times that its actions would result in the denial of Plaintiff’s

Claim.

47.      As a result of Defendant’s acts and/or omissions, Plaintiff sustained actual damages.

Plaintiff’s Original Petition                                                                  Page 6
      Case 3:19-cv-01077-N Document 1-5 Filed 05/03/19                Page 9 of 28 PageID 37


                                         VII.    Attorneys’ Fees

48.      Plaintiff reasserts and realleges the allegations set forth in paragraphs 7 through 47 of this

petition.

49.      Plaintiff engaged the undersigned attorneys to prosecute this lawsuit against Defendant

and agreed to pay reasonable attorneys’ fees and expenses through trial and any appeal.

50.      Plaintiff is entitled to reasonable and necessary attorney’s fees pursuant to TEX. CIV.

PRAC. & REM. CODE §§ 38.001-38.003 because Plaintiff is represented by an attorney,

presented the claim to Defendant, and Defendant did not tender the just amount owed before the

expiration of the 30th day after the claim was presented.

51.      Plaintiff further prays that it be awarded all reasonable attorneys’ fees incurred in

prosecuting its causes of action through trial and any appeal pursuant to Sections 541.152 and

542.060 of the Texas Insurance Code.

52.      Plaintiff further prays that it be awarded all reasonable and necessary attorney’s fees

incurred in prosecuting Plaintiff’s DTPA causes of action above pursuant to § 17.50(d).

                                VIII.        CONDITIONS PRECEDENT

53.      All conditions precedent to Plaintiff’s right to recover have been fully performed or have

been waived by Defendant.

                                       IX.      DEMAND FOR JURY

54.      Pursuant to Rule 216 of the Texas Rules of Civil Procedure, Plaintiff herein requests a jury

trial and along with the filing of the Original Petition has tendered to the Clerk of the Court the

statutory jury fee.

                                  X.         DISCOVERY REQUESTS

55.      Pursuant to Rule 194, you are requested to disclose, within fifty (50) days after service of

this request, the information or material described in Rule 194.2(a)-(l).




Plaintiff’s Original Petition                                                                  Page 7
  Case 3:19-cv-01077-N Document 1-5 Filed 05/03/19                                           Page 10 of 28 PageID 38


                                                       XI.           PRAYER

         WHEREFORE, PREMISES CONSIDERED,                                 Plaintiff   herein prays that, upon      final     hearing


of the case,        it   recover actual damages, and treble/exemplary                          damages from and              against


Defendant that           may   reasonably be established by a preponderance of the evidence, and that

Plaintiff   be awarded attorneys’ fees through               trial   and appeal, costs       of court, pre-judgment interest,


post-judgment        interest,   and such other and          further   relief,   general or special, at law or        in   equity, to


which   Plaintiff   may show      itself to   be   justly entitled.


                                                                         Respectfully submitted,


                                                                         PRESTON DUGAS LAW                    FIRM,   PLLC
                                                                         Oil& Gas Building
                                                                         309 W. 7th Street,
                                                                                         Suite 1100
                                                                                   Texas 761 02
                                                                         Fort Worth,
                                                                        Telephone:   (817)945-3061
                                                                         Facsimile:           (682) 219-0761
                                                                         Email: preston@pjd|awfirm.com


                                                                         By:/s/Preston        J.   Duqas III
                                                                         PRESTON        J.   DUGAS      |||


                                                                         State Bar No.        24050189
                                                                        ATTORNEY             FOR PLAINTIFF




Plaintiff’s Original Petition                                                                                                Page 8
Case 3:19-cv-01077-N Document 1-5 Filed 05/03/19   Page 11 of 28 PageID 39
                                                                                                    FILED
                                                                                        DALLAS COUNTY
                                                                                        4/29/2019 3:33 PM
   Case 3:19-cv-01077-N Document 1-5 Filed 05/03/19        Page 12 of 28 PageID 40         FELICIA PITRE
                                                                                        DISTRICT CLERK
                                                                                  CAROLYN SELLERS


                               CAUSE NO. DC-19-05387

RAIN DROP FOUNDATION, INC.,                    §   IN THE DISTRICT COURT
                                               §
            Plaintiff,                         §
                                               §
VS.                                            §   DALLAS COUNTY, TEXAS
                                               §
PHILADELPHIA INDEMNITY                         §
INSURANCE COMPANY,                             §
                                               §
            Defendant.                         §   162ND JUDICIAL DISTRICT

                           DEFENDANT’S ORIGINAL ANSWER

TO THE HONORABLE DISTRICT JUDGE:

        Philadelphia Indemnity Insurance Company, the Defendant in the above-

styled and numbered cause (“Defendant”), files this Original Answer in response to

Plaintiff’s Original Petition, and respectfully shows the Court as follows:

                                          I.
                                  GENERAL DENIAL

        As permitted by Rule 92 of the Texas Rules of Civil Procedure, Defendant

enters a general denial of all the matters pled by Plaintiff Rain Drop Foundation,

Inc. (“Plaintiff”), and requests that the Court require Plaintiff to prove all of its

charges and allegations by a preponderance of the evidence as required by the

Constitution and laws of the State of Texas.




DEFENDANT’S ORIGINAL ANSWER                                                   PAGE 1
6908437 v1 (55220.00304)
   Case 3:19-cv-01077-N Document 1-5 Filed 05/03/19          Page 13 of 28 PageID 41


                                            II.
                                 AFFIRMATIVE DEFENSES

        By way of affirmative defense, if the same should be necessary, and as

permitted by Rule 94 of the Texas Rules of Civil Procedure, Defendant asserts the

following as to the claims and causes of action brought against it by Plaintiff:

        1.       With respect to the claims Plaintiff has brought against Defendant for

allegedly violating provisions of chapter 541 of the Texas Insurance Code,

Defendant alleges that Plaintiff is barred from asserting such claims by reason of

its failure to provide written notice of such claims, at least 60 days before filing suit,

in accordance with section 541.154(b) of the Insurance Code.

        2.       Pleading further and in the alternative, with respect to the claims

Plaintiff has brought against Defendant for allegedly violating the Texas Deceptive

Trade Practices–Consumer Protection Act, Defendant alleges that Plaintiff is

barred from asserting such claims by reason of its failure to provide written notice

of such claims, at least 60 days before filing suit, in accordance with

section17.505(a) of the Texas Business and Commerce Code.

        3.       Pleading further and in the alternative, with respect to the claims

Plaintiff has brought against Defendant for allegedly violating provisions of chapter

541 of the Texas Insurance Code and for breaching the common law duty of good

faith and fair dealing, Defendant alleges that a bona fide dispute exists, precluding

liability and Plaintiff’s recovery of damages under these extra-contractual theories.




DEFENDANT’S ORIGINAL ANSWER                                                        PAGE 2
6908437 v1 (55220.00304)
   Case 3:19-cv-01077-N Document 1-5 Filed 05/03/19          Page 14 of 28 PageID 42


U.S. Fire Ins. Co. v. Williams, 955 S.W.2d 267, 268 (Tex. 1997); see Transp. Ins. Co.

v. Moriel, 879 S.W.2d 10, 17 (Tex. 1994).

        4.       Pleading further and in the alternative, Defendant alleges that

Plaintiff’s claim that Defendant is liable under section 541.060(a)(1) of the Texas

Insurance Code “by misrepresenting to Plaintiff a material fact or policy provision

relating to coverage at issue” fails because the language of an insurance policy

controls and the insured has a duty to read and be familiar with the terms of his

own insurance policy. Heritage Manor of Blaylock Props., Inc. v. Petersson, 677

S.W.2d 689, 691 (Tex. App.—Dallas 1984, writ ref’d n.r.e.); Howard v. Burlington

Ins. Co., 347 S.W.3d 783, 792 (Tex. App.—Dallas 2011, no pet.); Garrison

Contractors, Inc. v. Liberty Mut. Ins. Co., 927 S.W.2d 296, 300 (Tex. App.—El Paso

1996), aff’d, 966 S.W.2d 482 (Tex. 1998). Further, an insured is bound to the terms

of the policy whether he reads it or not. Howard v. Burlington Ins. Co., 347 S.W.3d

at 792 (citing Manion v. Security Nat’l Ins. Co., No. 13-01-248-CV, 2002 WL

34230861, *3 (Tex. App.—Corpus Christi Aug. 15, 2002, no pet.)); Ruiz v. Gov’t

Employees Ins. Co., 4 S.W.3d 838, 841 (Tex. App.—El Paso 1999, no pet.).

        5.       Defendant alleges it is entitled to a credit or offset for all indemnity

payments paid to Plaintiff by virtue of any type or form of settlement agreement

entered into by and between Plaintiff and any other defendant, settling person,

responsible third party or any other person or entity not a party to this lawsuit.

Defendant therefore asserts the affirmative defenses of offset, credit, and payment,

to the extent applicable.



DEFENDANT’S ORIGINAL ANSWER                                                       PAGE 3
6908437 v1 (55220.00304)
   Case 3:19-cv-01077-N Document 1-5 Filed 05/03/19        Page 15 of 28 PageID 43


        6.       Pleading further and in the alternative, Defendant alleges that if

Plaintiff’s damages, if any, resulted from both covered and non-covered causes of

loss, Plaintiff bears the burden of segregating the damages which resulted from

covered causes of loss. Nat’l Union Fire Ins. of Pittsburgh, Pa. v. Puget Plastics

Corp., 735 F.Supp.2d 650, 669 (S.D. Tex. 2010); All Saints Catholic Church v.

United Nat’l Ins. Co., 257 S.W.3d 800 (Tex. App.—Dallas 2008, no pet.); Feiss v.

State Farm Lloyds, 392 F.3d 802, 807 (5th Cir. 2004).

        7.       Pleading further and in the alternative, Defendant alleges that

discovery in this case may show that Plaintiff failed to mitigate its damages as

required by applicable law and Plaintiff’s claims and causes of action may therefore

be barred in whole or in part.

        8.       Pleading further, and in the alternative, Defendant alleges that the

discovery in this case may show that Plaintiff failed to mitigate its damages as

required under the terms and provisions of the policy of insurance Defendant issued

to Plaintiff, and that any damages Plaintiff suffered by such failure to mitigate are

therefore barred.

        9.       Pleading further and in the alternative, Defendant asserts the

coverage language, exclusions, limitations and definitions in the policy of insurance

Defendant issued to Rain Drop Foundation, Inc. under number PHPK1618322,

including but not limited to the following:




DEFENDANT’S ORIGINAL ANSWER                                                   PAGE 4
6908437 v1 (55220.00304)
   Case 3:19-cv-01077-N Document 1-5 Filed 05/03/19                  Page 16 of 28 PageID 44


                a. Building and Personal Property Coverage Form (CP 00 10 10 00),
                     modified by the Texas Changes endorsement on form CP 01 42
                     03 12:

                       A. Coverage
                           We will pay for direct physical loss of or damage to Covered
                           Property at the premises described in the Declarations caused
                           by or resulting from any Covered Cause of Loss.
                           3.   Covered Causes Of Loss
                                See applicable Causes of Loss Form as shown in the
                                Declarations.
                       B. Exclusions and Limitations
                           See applicable Causes of Loss Form as shown in the
                           Declarations.
                       E. Loss Conditions
                           The following conditions apply in addition to the Common Policy
                           Conditions and the Commercial Policy Conditions.
                           3.   Duties In The Event Of Loss Or Damage
                                a.   You must see that the following are done in the event of
                                     loss or damage to Covered Property:
                                     (2) Give us prompt notice of the loss or damage.
                                         Include a description of the property involved.
                                     (3) As soon as possible, give us a description of how,
                                         when and where the loss or damage occurred.
                                     (4) Take all reasonable steps to protect the Covered
                                         Property from further damage and keep a record of
                                         your expenses necessary to protect the Covered
                                         Property, for consideration in the settlement of the
                                         claim. This will not increase the Limit of Insurance.
                                         However, we will not pay for subsequent loss or
                                         damage resulting from a cause of loss that is not a
                                         Covered Cause of Loss. Also, if possible, set the
                                         damaged property aside and in the best possible
                                         order for examination.
                                     (5) At our request, give us complete inventories of the
                                         damaged and undamaged property. Include
                                         quantities, cost, values, and amount of loss claimed.
                                     (6) As often as may be reasonably required, permit us
                                         to inspect the property proving the loss or damage
                                         and examine your books and records….


DEFENDANT’S ORIGINAL ANSWER                                                                 PAGE 5
6908437 v1 (55220.00304)
   Case 3:19-cv-01077-N Document 1-5 Filed 05/03/19                  Page 17 of 28 PageID 45


                                     (7) Send us a signed, sworn proof of loss containing
                                         the information we request to investigate the claim.
                                         You must do this within 91 days after our request.
                                         We will supply you with the necessary forms.
                                     (8) Cooperate with us in the investigation or settlement
                                         of the claim.
                           4.   Loss Payment
                                a.   In the event of loss or damage covered by this
                                     Coverage Form, at our option, we will either:
                                     (1) Pay the value of lost or damaged property;
                                     (2) Pay the cost of repairing or replacing the lost or
                                         damaged property, subject to b. below;
                                     (3) Take all or any part of the property at an agreed or
                                         appraised value; or
                                     (4) Repair, rebuild or replace the property with other
                                         property of like kind and quality, subject to b. below.
                                     We will determine the value of lost or damaged property,
                                     or the cost of its repair or replacement, in accordance
                                     with the applicable terms of the Valuation Condition in
                                     this Coverage Form or any applicable provision which
                                     amends or supersedes the Valuation Condition.
                                b. The cost to repair, rebuild or replace does not include
                                   the increased cost attributable to enforcement of any
                                   ordinance or law regulating the construction, use or
                                   repair of any property.
                       F. Additional Conditions
                           The following conditions apply in addition to the Common Policy
                           Conditions and the Commercial Property Conditions.
                           1.   Coinsurance
                                If a Coinsurance percentage is shown in the Declarations,
                                the following condition applies.
                                a.   We will not pay the full amount of any loss if the value of
                                     Covered Property at the time of loss times the
                                     Coinsurance percentage shown for it in the Declarations
                                     is greater than the Limit of Insurance for the property.
                                     Instead, we will determine the most we will pay using
                                     the following steps:
                                     (1) Multiply the value of Covered Property at the time of
                                         loss by the Coinsurance percentage;



DEFENDANT’S ORIGINAL ANSWER                                                                   PAGE 6
6908437 v1 (55220.00304)
   Case 3:19-cv-01077-N Document 1-5 Filed 05/03/19                  Page 18 of 28 PageID 46


                                     (2) Divide the Limit of Insurance of the property by the
                                         figure determined in Step (1);
                                     (3) Multiply the total amount of loss, before the
                                         application of any deductible, by the figure
                                         determined in Step (2); and
                                     (4) Subtract the deductible from the figure determined
                                         in Step (3).
                                     We will pay the amount determined in Step (4) or the
                                     limit of insurance, whichever is less. For the remainder,
                                     you will either have to rely on other insurance or absorb
                                     the loss yourself.
                       G. Optional Coverages
                           If shown as applicable in the Declarations, the following Optional
                           Coverages apply separately to each item.
                           3.   Replacement Cost
                                                       * * *
                                c. You may make a claim for loss or damage covered by
                                   this insurance on an actual cash value basis instead of
                                   on a replacement cost basis. In the event you elect to
                                   have loss or damage settled on an actual cash value
                                   basis, you may still make a claim for the additional
                                   coverage this Optional Coverage provides if you notify
                                   us of your intent to do so within 180 days after the loss
                                   or damage.
                                                       * * *
                                d. We will not pay on a replacement cost basis for any loss
                                   or damage:
                                     (1) Until the lost or damaged property is actually
                                         repaired or replaced; and
                                     (2) Unless the repairs or replacement are made as
                                         soon as reasonably possible after the loss or
                                         damage.
                                                        * * *
                                e.   We will not pay more for loss or damage on a
                                     replacement cost basis than the least of (1), (2) or (3),
                                     subject to f. below.
                                     (1) The Limit of Insurance applicable to the lost or
                                         damaged property;
                                     (2) The cost to replace the lost or damaged property
                                         with other property:
                                         (a) Of comparable material and quality; and


DEFENDANT’S ORIGINAL ANSWER                                                                  PAGE 7
6908437 v1 (55220.00304)
   Case 3:19-cv-01077-N Document 1-5 Filed 05/03/19                   Page 19 of 28 PageID 47


                                          (b) Used for the same purpose; or
                                     (3) The amount actually spent that is necessary to
                                         repair or replace the lost or damaged property.
                                     If a building is rebuilt at a new premises, the cost
                                     described in e.(2) above is limited to the cost which
                                     would have been incurred if the building had been
                                     rebuilt at the original premises.
                                f.   The cost of repair or replacement does not include the
                                     increased cost attributable to enforcement of any
                                     ordinance or law regulating the construction, use or
                                     repair of any property.

                b. Causes of Loss – Special Form (CP 10 30 10 00):

                       A. Covered Causes of Loss
                           When Special is shown in the Declarations, Covered Causes of
                           Loss means Risks Of Direct Physical Loss unless the loss is:
                           1.   Excluded in Section B., Exclusions; or
                           2.   Limited in Section C., Limitations;
                           that follow.
                       B. Exclusions
                           2.   We will not pay for loss or damage caused by or resulting
                                from any of the following:
                                d.   (1) Wear and tear;
                                     (2) Rust, corrosion, fungus, decay, deterioration,
                                         hidden or latent defect or any quality in property that
                                         causes it to damage or destroy itself;
                                     (4) Settling, cracking, shrinking or expansion;
                                     But if an excluded cause of loss that is listed in 2.d.(1)
                                     through (7) results in a "specified cause of loss" or
                                     building glass breakage, we will pay for the loss or
                                     damage caused by that "specified cause of loss" or
                                     building glass breakage.
                                f.   Continuous or repeated seepage or leakage of water
                                     that occurs over a period of 14 days or more.
                                m. Neglect of an insured to use all reasonable means to
                                   save and preserve property from further damage at and
                                   after the time of loss.
                           3.   We will not pay for loss or damage caused by or resulting
                                from any of the following, 3.a. through 3.c. But if an


DEFENDANT’S ORIGINAL ANSWER                                                                   PAGE 8
6908437 v1 (55220.00304)
   Case 3:19-cv-01077-N Document 1-5 Filed 05/03/19                   Page 20 of 28 PageID 48


                                excluded cause of loss that is listed in 3.a. through 3.c.
                                results in a Covered Cause of Loss, we will pay for the loss
                                or damage caused by that Covered Cause of Loss.
                                c.   Faulty, inadequate or defective:
                                     (2) Design, specifications, workmanship, repair, con-
                                         struction, renovation, remodeling, grading,
                                         compaction;
                                     (3) Materials used in repair, construction, renovation or
                                         remodeling, or
                                     (4) Maintenance;
                                     of part or all of any property on or off the described
                                     premises.
                       C. Limitations
                           The following limitations apply to all policy forms and endorse-
                           ments, unless otherwise stated:
                           1.   We will not pay for loss or damage to property, as described
                                and limited in this section. In addition, we will not pay for
                                any loss that is a consequence of loss or damage as
                                described and limited in this section.
                                c. The interior of any building or structure, or to personal
                                    property in the building or structure, caused by or
                                    resulting from rain, snow, sleet, ice, sand or dust,
                                    whether driven by wind or not, unless:
                                     (1) The building or structure first sustains damage by a
                                         Covered Cause of Loss to its roof or walls through
                                         which the rain, snow, ice, sand or dust enters; or
                                     (2) The loss or damage is caused by or results from
                                         thawing of snow, sleet or ice on the building or
                                         structure.

                c.   Commercial Property Conditions issued on form CP 00 90 07 88,
                     modified by Texas Changes endorsement on form CP 01 42 03 12:

                       D. LEGAL ACTION AGAINST US
                           a.   Except as provided in Paragraph b., no one may bring a
                                legal action against us under this Coverage Part unless:
                                (1) There has been full compliance with all of the terms of
                                    the Coverage Part; and
                                (2) The action is brought within two years and one day from
                                    the date the cause of action first accrues. A cause of



DEFENDANT’S ORIGINAL ANSWER                                                                   PAGE 9
6908437 v1 (55220.00304)
   Case 3:19-cv-01077-N Document 1-5 Filed 05/03/19                    Page 21 of 28 PageID 49


                                       action accrues on the date of the initial breach of our
                                       contractual duties as alleged in the action.
                             b. With respect to loss or damage in the State of Texas caused
                                by windstorm or hail in the catastrophe area as defined by
                                the Texas Insurance Code, no one may bring a legal action
                                against us under this Coverage Part unless:
                                  (1) There has been full compliance with all of the terms of
                                      the Coverage Part; and
                                  (2) The action is brought within the earlier of the following:
                                       (a) Two years and one day from the date we accept or
                                           reject the claim; or
                                       (b) Three years and one day from the date of the loss
                                           or damage that is the subject of the claim.
                       H. POLICY PERIOD, COVERAGE TERRITORY
                             Under this Coverage Part:
                             1.   We cover loss or damage commencing
                                  a.   During the policy period shown in the Declarations….

                d. Elite Property Enhancement: Human Services endorsement,
                     issued on form PI-EPE-HS (06/09):

                       II.   Elite Enhancement Endorsement Conditions
                             C. Adjuster’s Fees
                                  Coverages provided herein are not applicable to the
                                  generation of fees you may incur by retaining a public
                                  adjuster or appraiser.
                e. Cosmetic Damage Exclusion, issued on form PI-MANU-2 (01/00):

                       Wind/Hail Cosmetic Exclusion:
                       We do not cover cosmetic loss or damage to roof coverings caused
                       by the peril of hail.
                       Cosmetic loss or damage means only that damage that alters the
                       physical appearance of the roof covering but does not result in
                       damage that allows the penetration of water through the roof
                       covering or does not result in the failure of the roof covering to
                       perform its intended function, to keep out elements over an extended
                       period of time.
                       We do cover hail damage to roof coverings that results in damage
                       that will allow the penetration of water through the roof covering or



DEFENDANT’S ORIGINAL ANSWER                                                                      PAGE 10
6908437 v1 (55220.00304)
   Case 3:19-cv-01077-N Document 1-5 Filed 05/03/19                   Page 22 of 28 PageID 50


                       that results in the failure of the roof covering to perform its intended
                       function, to keep out elements over an extended period of time.
                       Roof covering means the roofing material exposed to the weather,
                       the underlayments applied for moisture protection, and all flashings
                       required in the replacement of a roof covering.

                f.   Texas – Limitations On Fungus, Wet Rot, Dry Rot And Bacteria
                     endorsement issued on form CP 01 62 06 02:

                       A. The following exclusion is added. With respect to the loss or
                          damage addressed therein, this exclusion supersedes any other
                          exclusion which addresses fungus.
                           “Fungus”, Wet Rot, Dry Rot And Bacteria
                           We will not pay for loss or damage caused directly or indirectly
                           by the presence, growth, proliferation, spread or any activity of
                           “fungus”, wet or dry rot or bacteria. Such loss or damage is
                           excluded regardless of any other cause or event that contributes
                           concurrently or in any sequence to the loss.
                           But if “fungus”, wet or dry rot or bacteria results in:
                           1.   A “specified cause of loss”, we will pay for the loss or
                                damage caused by that “specified cause of loss”, if the
                                Causes Of Loss – Special Form applies;
                           2.   A Covered Cause of Loss, we will pay for the loss or
                                damage caused by that Covered Cause of Loss, if the
                                Cause of Loss – Basic Form, Covered Cause of Loss –
                                Broad Form or Standard Property Policy applies.
                           This exclusion does not apply:
                           1.   When “fungus”, wet or dry rot or bacteria results from fire or
                                lightning; or
                           2.   To the extent that coverage is provided in the Additional
                                Coverage – Limited Coverage For “Fungus”, Wet Rot, Dry
                                Rot And Bacteria with respect to loss or damage by a cause
                                of loss other than fire or lightning.
                       B. The following exclusion replaces any exclusion pertaining to
                          continuous or repeated seepage or leakage of water; and
                          supersedes any other exclusion, preclusion of coverage or
                          exception to an exclusion pertaining to the leakage or discharge
                          of water or steam from a system or appliance.
                                We will not pay for loss or damage caused by or resulting
                                from continuous or repeated seepage or leakage of water, or
                                the presence or condensation of humidity, moisture or vapor,
                                that occurs over a period of 14 days or more.


DEFENDANT’S ORIGINAL ANSWER                                                                   PAGE 11
6908437 v1 (55220.00304)
   Case 3:19-cv-01077-N Document 1-5 Filed 05/03/19                    Page 23 of 28 PageID 51


                       C. The following is added:
                           Additional Coverage ‒ Limited Coverage For “Fungus”, Wet
                           Rot, Dry Rot And Bacteria
                           1.   The coverage described in C.2. and C.6. only applies when
                                the “fungus”, wet or dry rot or bacteria is the result of one or
                                more of the following causes that occurs during the policy
                                period and only if all reasonable means were used to save
                                and preserve the property from further damage at the time of
                                and after that occurrence.
                                a.   A “specified cause of loss” other than fire or lightning”, if
                                     the Causes Of Loss – Special Form applies;
                                b. A Covered Cause of Loss other than fire or lightning”, if
                                   the Cause of Loss – Basic Form, Covered Cause of
                                   Loss – Broad Form or Standard Property Policy applies.
                           2.   We will pay for loss or damage by “fungus”, wet or dry rot or
                                bacteria. As used in this Limited Coverage, the term loss or
                                damage means:
                                a.   Direct physical loss or damage to Covered Property
                                     caused by “fungus”, wet or dry rot or bacteria, including
                                     the cost of removal of the “fungus”, wet or dry rot or
                                     bacteria;
                                b. The cost to tear out and replace any part of the building
                                   or other property as needed to gain access to the
                                   “fungus”, wet or dry rot or bacteria; and
                                c.   The cost of testing performed after removal, repair,
                                     replacement or restoration of the damaged property is
                                     completed, provided there is a reason to believe that
                                     “fungus”, wet or dry rot or bacteria are present.
                           3.   The coverage described under C.2. of this Limited Coverage
                                is limited to $15,000. Regardless of the number of claims,
                                this limit is the most we will pay for the total of all loss or
                                damage arising out of all occurrences described in C.1.,
                                which take place in a 12-month period (starting with the
                                beginning of the present annual policy period). With respect
                                to a particular occurrence of loss which results in “fungus”,
                                wet or dry rot or bacteria, we will not pay more than a total of
                                $15,000 even if the “fungus”, wet or dry rot or bacteria
                                continues to be present or active, or recurs, in a later policy
                                period.

        10.      Pleading further and in the alternative, Defendant would show that

Plaintiff’s damages, if any, are capped by the limits of insurance set forth in the


DEFENDANT’S ORIGINAL ANSWER                                                                    PAGE 12
6908437 v1 (55220.00304)
   Case 3:19-cv-01077-N Document 1-5 Filed 05/03/19      Page 24 of 28 PageID 52


policy of insurance Defendant issued to Plaintiff for the building that forms the

basis of this action.

        11.      Pleading further and in the alternative, Defendant pleads the

applicability of the excessive demand doctrine, which precludes Plaintiff from

recovering the fees and expenses of its attorney in this action. Findlay v. Cave, 611

S.W.2d 57, 58 (Tex. 1981).

                                       PRAYER

        Based on the foregoing, Defendant Philadelphia Indemnity Insurance

Company, having fully answered, prays that upon final hearing and trial, the

claims and causes of action Plaintiff Rain Drop Foundation, Inc. has brought

against such Defendant be dismissed with prejudice, that Plaintiff take nothing by

its claims and causes of action, and that such Defendant obtain such other relief

and further relief to which it may be justly entitled.

                                        Respectfully submitted,

                                        MAYER LLP


                                        By:     /s/ William R. Pilat
                                            William R. Pilat
                                            Texas Bar No. 00788205
                                            Email: wpilat@krcl.com
                                            Andrew J. Mihalick
                                            Texas Bar No. 24046439
                                            Email: amihalick@krcl.com
                                        4400 Post Oak Parkway, Suite 2850
                                        Houston, Texas 77027
                                        Telephone: 713-487-2000
                                        Facsimile: 713-487-2019




DEFENDANT’S ORIGINAL ANSWER                                                   PAGE 13
6908437 v1 (55220.00304)
   Case 3:19-cv-01077-N Document 1-5 Filed 05/03/19        Page 25 of 28 PageID 53


                           CERTIFICATE OF SERVICE

       I hereby certify that on April 29, 2019, a true and correct copy of the
foregoing Defendant’s Original Answer was served upon all other counsel of record,
as listed below, by filing this instrument with the electronic service provider for the
Dallas County District Court:

        Preston J. Dugas III
        PRESTON DUGAS LAW FIRM, PLLC
        309 W. 7th Street, Suite 1100
        Fort Worth, Texas 76102

                                              /s/ William R. Pilat
                                          William R. Pilat




DEFENDANT’S ORIGINAL ANSWER                                                     PAGE 14
6908437 v1 (55220.00304)
Case 3:19-cv-01077-N Document 1-5 Filed 05/03/19   Page 26 of 28 PageID 54
   Case 3:19-cv-01077-N Document 1-5 Filed 05/03/19      Page 27 of 28 PageID 55


                            CAUSE NO. DC-19-05387

RAIN DROP FOUNDATION, INC.,               §       IN THE DISTRICT COURT
                                          §
            Plaintiff,                    §
                                          §
     VS.                                  §       DALLAS COUNTY, TEXAS
                                          §
PHILADELPHIA INDEMNITY                    §
INSURANCE COMPANY,                        §
                                          §
            Defendant.                    §       162ND JUDICIAL DISTRICT

          DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT

TO THE HONORABLE DISTRICT JUDGE:

        PLEASE TAKE NOTICE that pursuant to federal law, Philadelphia

Indemnity Insurance Company, the Defendant in the above-numbered and entitled

cause, has filed with the Clerk of the United States District Court for the Northern

District of Texas, Dallas Division, a Notice of Removal, a copy of which is attached

to and filed with this Notice as Exhibit “A,” and that this action is removed to the

United States District Court for the Northern District of Texas for trial as of this

date, May 3, 2019. This Court is respectfully requested to take no further action in

this matter, unless and until such time as the action may be remanded by order of

the United States District Court.




DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT                               PAGE 1
6909420 v1 (55220.00304)
   Case 3:19-cv-01077-N Document 1-5 Filed 05/03/19      Page 28 of 28 PageID 56


                                       Respectfully submitted,

                                       MAYER LLP


                                       By:     /s/ William R. Pilat
                                           William R. Pilat
                                           Texas Bar No. 00788205
                                           Email: wpilat@mayerllp.com
                                           Andrew J. Mihalick
                                           Texas Bar No. 24046439
                                           Email: amihalick@mayerllp.com
                                       4400 Post Oak Parkway, Suite 2850
                                       Houston, Texas 77027
                                       Telephone: 713-487-2000
                                       Facsimile: 713-487-2019

                                       ATTORNEYS FOR DEFENDANT PHILADELPHIA
                                       INDEMNITY INSURANCE COMPANY


                           CERTIFICATE OF SERVICE

       I hereby certify that on May 3, 2019, a true and correct copy of the foregoing
Notice of Removal to Federal Court was served upon all other counsel of record, as
listed below, by filing it with the electronic service provider for the Harris County
District Courts or by emailing it to such counsel:

        Preston J. Dugas III
        PRESTON DUGAS LAW FIRM, PLLC
        309 W. 7th Street, Suite 1100
        Fort Worth, Texas 76102

                                             /s/ William R. Pilat
                                         William R. Pilat




DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT                                PAGE 2
6909420 v1 (55220.00304)
